Per Curiam.

Suit upon a note governed by the law merchant. One of the defendants resided in Tippecanoe, and others in Vigo county. All were served with process. Rule taken for answer. . Judgment by default.
The suit was rightly instituted in Tippecanoe county, as one of the defendants resided in that county. 2 R. S. p. 34, § 33. — 1 id. p. 379, § 16. The Court, therefore, had jurisdiction of the parties, as well as' of the subject-matter.
• An objection is taken that the record does not appear to be signed by the Circuit judge. The statute, does not require the signature of the judge to be repeated after every entry, but at the close of each day’s proceedings. 2 R. S. p. 8, § 22. The transcript in this case is certified by the clerk to be of an entry of record among the proceedings of a given day. This is sufficient. We presume the day’s proceedings were signed at the close. See Draggoo v. Graham, 9 Ind. R. 212.
C. Y. Patterson, for the appellants.
H. W. Chase and J. A. Wilstach, for the appellee.
All the other objections in the case are answered by Case v. The State, 5 Ind. R. 1; Biddle v. Willard, 10 id. 62; Ellis v. Miller, 9 id. 210; Langdon v. Bullock, 8 id. 341.
The judgment is affirmed, with 5 per cent, damages and costs.